            Case 6:20-cv-00581-ADA Document 49 Filed 08/23/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a,                   §
BRAZOS LICENSING AND                           §
DEVELOPMENT                                    §
                                               §     CIVIL ACTION 6:20-CV-00581-ADA
       Plaintiff,                              §
v.                                             §          JURY TRIAL DEMANDED
                                               §
GOOGLE LLC,                                    §
                                               §
       Defendant.                              §

             JOINT STIPULATION OF DISMISSAL AND FINAL JUDGMENT

       Plaintiff (“WSOU”) and Defendant (“Google”) (collectively, the “Parties”) by and through

their undersigned counsel, subject to the approval of the Court, hereby stipulate and agree as

follows:

       1.       This is a patent infringement action brought by WSOU against Google.

       2.       This Court has jurisdiction over the claims in these actions pursuant to 8 U.S.C.

§§ 1331 and 1338.

       3.       WSOU asserted infringement of claims 1, 3-6, 10-16 of U.S. Patent No. 7,304,563

(“the ’563 patent”). Google denies infringement of all asserted claims and further asserts the

claims are invalid and unenforceable among other defenses. On March 25, 2021, the Court held a

Markman Hearing. (Dkt. Nos. 44-45.) On June 2, 2021, the Court entered a Claim Construction

Order. (Dkt. No. 46.)

       4.       Under the Court’s Claim construction order, all the asserted claims—claims 1, 3-6,

and 10-16—of the ’563 patent have been held invalid as indefinite. As a result, under the Court’s

Claim Construction Order, WSOU cannot prevail on the issue of infringement because WSOU

cannot prove the accused products practice a valid asserted claim, namely claims 1, 3-6, and 10-
            Case 6:20-cv-00581-ADA Document 49 Filed 08/23/21 Page 2 of 4




16. The Parties therefore stipulate and agree to entry of this Final Judgment in favor of Google

and against WSOU that the asserted claims are invalid as indefinite for the reasons set forth in the

Court’s Claim Construction Order and for purposes of allowing appeal of the foregoing order.

       5.       The Parties also stipulate and agree that by virtue of this stipulation Google does

not waive any argument or defense relating to the ’563 patent.

       6.       This Stipulated Order of Dismissal and Final Judgment is without prejudice to the

Parties’ rights to appeal any future orders issued by the Court.

            SO STIPULATED BY the Parties through their undersigned counsel:
       Case 6:20-cv-00581-ADA Document 49 Filed 08/23/21 Page 3 of 4




Date: August 23, 2021                 Respectfully submitted,
                                      /s/ James L. Etheridge
                                      James L. Etheridge
                                      Texas Bar No. 24059147
                                      Ryan S. Loveless
                                      Texas Bar No. 24036997
                                      Etheridge Law Group, PLLC
                                      2600 E. Southlake Blvd., Suite 120 / 324
                                      Southlake, TX 76092
                                      Tel.: (817) 470-7249
                                      Fax: (817) 887-5950
                                      Jim@EtheridgeLaw.com
                                      Ryan@EtheridgeLaw.com

                                      Mark D. Siegmund
                                      State Bar No. 24117055
                                      mark@waltfairpllc.com
                                      Law Firm of Walt, Fair PLLC.
                                      1508 North Valley Mills Drive
                                      Waco, Texas 76710
                                      Telephone: (254) 772-6400
                                      Facsimile: (254) 772-6432

                                      Attorneys for Plaintiff WSOU Investments,
                                      LLC




Date: August 23, 2021                 Respectfully submitted,
                                      /s/ Tharan Gregory Lanier

                                      Tharan Gregory Lanier (pro hac vice)
                                      Jones Day
                                      1755 Embarcadero Road
                                      Palo Alto, California, 94303
                                      +1 (650) 739-3939
                                      +1 (650) 739-3900 facsimile
                                      tglanier@jonesday.com

                                      Michael E. Jones (Texas Bar No. 10929400)
                                      Patrick C. Clutter (Texas Bar No. 24036374)
                                      Potter Minton, P.C.
                                      110 North College, Suite 500
                                      Tyler, Texas, 75702
                                      +1 (903) 597-8311
Case 6:20-cv-00581-ADA Document 49 Filed 08/23/21 Page 4 of 4




                               +1 (903) 593-0846 facsimile
                               mikejones@potterminton.com
                               patrickclutter@potterminton.com
                               Sasha Mayergoyz
                               Jones Day
                               77 W. Wacker Drive
                               Chicago, IL 60601
                               +1 (312) 782-3939
                               smayergoyz@jonesday.com

                               Tracy A. Stitt
                               Edwin O. Garcia
                               Jones Day
                               51 Louisiana Avenue NW
                               Washington, DC 20001
                               +1 (202) 879-3641
                               tastitt@jonesday.com
                               edwingarcia@jonesday.com

                               Michael A. Lavine
                               Jones Day
                               555 California Street
                               26th Floor
                               San Francisco, California 94104
                               +1 (415) 626-3939
                               mlavine@jonesday.com

                               Attorneys for Defendant Google LLC
